UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.8% Rate (%) Date Amount ($) Value ($) Alabama1.8% Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 4,362,136 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,009,380 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 982,490 Alaska.3% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,000,000 1,387,600 Arizona2.3% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,771,800 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,650,000 3,624,071 California14.6% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,494,486 California, GO (Various Purpose) 5.25 10/1/20 1,000,000 1,184,290 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 8,831,761 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 6,007,850 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,481,380 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 2,955,000 3,411,518 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 b 56,372 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,131,180 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,072,570 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 3,017,340 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,249,200 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/28 5,000,000 5,647,700 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,755,850 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,576,290 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 c 5,642,900 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 c 1,694,745 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,193,550 Colorado2.6% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 c 6,181,713 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.63 6/1/43 2,000,000 2,081,580 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 c 1,066,340 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,178,990 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 c 2,808,450 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,381,930 District of Columbia.7% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/28 2,800,000 c 3,042,984 Florida6.4% Broward County, Airport System Revenue 5.00 10/1/42 3,750,000 c 3,854,625 Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 c 3,615,537 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,451,560 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 3,974,215 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 c 2,668,800 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 3,500,000 c 3,661,735 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 64,500 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 e 1,451,960 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.19 11/15/23 2,000,000 f 1,905,000 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c,e 543,800 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,042,420 Georgia1.8% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 c 3,195,480 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,259,184 Hawaii.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,060,340 Illinois7.2% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 c 3,856,425 Chicago, GO (Project and Refunding Series) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,160,200 Illinois, GO 5.50 7/1/38 3,000,000 3,130,890 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 5,699,706 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,658,775 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,819,000 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 1,961,470 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,415,708 Indiana.7% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,706,160 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,319,808 Iowa1.8% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 2,911,833 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,500,000 3,466,645 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 932,200 Kentucky4.7% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 3,125,000 c 3,491,781 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,137,790 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,107,695 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,517,140 Louisiana1.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,136,800 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 2,865,000 2,946,509 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,502,525 Maine.5% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,222,800 Maryland2.2% Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 6,200,000 c 7,046,362 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 1,500,000 1,814,895 Massachusetts3.5% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 c 3,558,480 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 c 5,368,500 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 3,500,000 3,505,740 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,886,010 Michigan6.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,195,300 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 2,500,000 2,310,625 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,859,700 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,636,575 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/17 2,590,000 2,902,535 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,435,000 5,079,388 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 5,000,000 5,568,750 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 c 2,788,575 Nevada.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 c 1,056,780 New Jersey1.9% New Jersey Transportation Trust Fund Authority (Transportation Program) 5.00 6/15/44 5,250,000 c 5,426,348 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.08 1/1/30 2,500,000 c,f 2,225,000 New York9.3% Austin Trust (Series 1107) (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 c,g,h 10,808,129 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,684,850 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,001,608 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 c 2,717,325 New York City, GO 5.00 10/1/36 5,000,000 5,291,500 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 c 3,161,250 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,367,450 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,066,640 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.12 8/1/32 2,450,000 f 2,107,000 North Carolina.9% Wake County, GO (School Bonds) 5.00 2/1/22 3,100,000 3,741,049 Ohio1.1% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 1,503,090 Ohio, Capital Facilities Lease Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/21 1,000,000 1,179,640 Ohio Air Quality Development Authority, Air Quality Development Revenue (The Cincinnati Gas and Electric Company Project) (Insured; AMBAC) 0.32 9/1/37 2,225,000 f 2,021,969 Oklahoma1.1% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,406,760 Pennsylvania4.2% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 c 3,065,914 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,756,600 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 c 4,119,924 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,445,120 South Carolina2.6% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 5,000,000 5,513,200 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 5,200,650 Tennessee.6% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,635,084 Texas5.5% Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 1,600,000 c 1,600,624 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 c 2,128,080 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,665,000 c 6,169,752 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 c 5,834,649 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,677,240 San Antonio, Water System Revenue 5.00 5/15/36 2,945,000 3,143,434 Washington1.5% Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,452,989 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 3,500,000 3,587,605 West Virginia1.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,339,000 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,312,948 U.S. Related4.8% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 3,610,000 2,547,902 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/29 3,820,000 2,618,266 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 6,000,000 4,183,320 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 723,180 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,500,000 971,385 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 5,000,000 3,496,650 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,515,000 2,347,073 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 4,000,000 3,018,040 Total Long-Term Municipal Investments (cost $381,985,364) Short-Term Municipal Coupon Maturity Principal Investment.5% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC; Citibank NA) (cost $2,000,000) 0.03 2/3/14 2,000,000 i Total Investments (cost $383,985,364) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c At January 31, 2014, the fund had $112,401,007 or 27.3% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation services. d Non-income producingsecurity in default. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Collateral for floating rate borrowings. h Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2014, this security was valued at $10,808,129 or 2.6% of net assets. i Variable rate demand note - rate shown is the interest rate in effect at January 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2014, net unrealized appreciation on investments was $16,370,550 of which $25,127,012 related to appreciated investment securities and $8,756,462 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 400,291,414 64,500 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 By: /s/ James Windels James Windels Treasurer Date: March 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
